The words "confirmation" and "ratification" have one and the same meaning, and they are used in article 2272 of the Civil Code as synonymous terms. Wherever one of these words appears *Page 680 
so does the other, viz.: "The act of confirmation or ratification," etc., and "in default of an act of confirmation or ratification, * * * subsequently to the period at which the obligation could have been validly confirmed or ratified. The confirmation, ratification, or voluntary execution," etc. The article is translated literally from the French text of article 2252 of the Code of 1895, which was copied verbatim from article 1338 of the Code Civil. In the French text the same expression is used, "L'acte de confirmation ou ratification," and "confirmée ouratifiée," etc.; and never is either of the words, confirmation
or ratification, used without the other.
Voluntary execution of an obligation, however, is another thing; as to which the Code provides that, if an obligation which was originally invalid for want of capacity in the party who entered into it has not been confirmed or ratified, it is sufficient if it has been voluntarily executed after the period at which it might have been confirmed or ratified. That means merely that an executed contract is not subject to revocation on the ground that one of the parties had not the legal capacity to make it, if it was executed after the party became legally capacitated. To illustrate, if the defendant in this case had paid the note in full after he became of age, he could not have recovered the amount on the ground that he was a minor when he made the contract. As it is, he cannot recover the partial payments which he made after arriving at the age of majority, the fundamental principle being that an obligation incurred by a minor, though not enforceable, is a natural obligation (Rev. Civ. Code, art. 1758), and "no suit will lie to recover what has been paid or given in compliance with a natural obligation," and "a natural obligation is a sufficient consideration for a new contract" (Rev. Civ. Code, art. 1759). But a partial payment on a natural obligation is not, essentially, a confirmation or *Page 681 
ratification of the entire obligation; it is merely a voluntary execution — as far as it goes — of a natural obligation, which, as far as it has been executed, is not subject to revocation. A partial voluntary execution of an obligation might, under some circumstances, constitute a complete ratification of the obligation, on the familiar idea that actions speak plainer, if not louder, than words, or, as our predecessors used to say, "La voluntad que se deduce del acto, es mas poderosa, que la que consiste en palabras." Chesneau's Heirs v. Sadler, 10 Mart. (O.S.) 735. I concur in the opinion that the voluntary partial payments made by the defendant in this case were not a complete ratification of the obligation.